Citation Nr: 0634249	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence to reopen a claim for an 
effective date earlier than February 14, 1990 for the grant 
of service connection for left shoulder dislocation has been 
received.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.

In an April 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) declined to reopen the 
veteran's claim for an effective date earlier than February 
14, 1990 for the grant of service connection for left 
shoulder dislocation on the basis that new and material 
evidence had not been received.   Although a timely notice of 
disagreement was received in July 2003 and the veteran was 
furnished a statement of the case in August 2003, he never 
submitted a substantive appeal.  Therefore, that 
determination became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2004 rating decision 
in which the RO declined to reopen the claim for an effective 
date earlier than February 14, 1990 for the grant of service 
connection for left shoulder dislocation on the basis that 
new and material evidence had not been received. 

In May 2005, the veteran and his spouse testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file. 

In October 2006, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.
 


REMAND

Although further delay is regrettable, the Board finds that 
additional action by the RO is necessary prior to appellate 
review.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
impose obligations on VA to provide claimants with notice and 
assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  Although the veteran was provided with a 
VCAA notice letter in August 2004, it did not provide him 
with the provisions of 38 C.F.R. § 3.156 (2006). 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish the 
entitlement sought that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for an earlier effective 
date depends on the basis on which the prior claim was 
denied.  The basis for the denial in the prior decision is 
determined from the face of that decision. Accordingly, 
further development is necessary to comply with the notice 
provisions of 38 U.S.C.A. §§ 5103, 5108, and 38 C.F.R. § 
3.156, as defined by Kent.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran and 
his representative a corrective VCAA 
notice that explains what constitutes new 
and material evidence (pursuant to 
38 C.F.R. § 3.156 (2006)) and specifies 
the type of evidence necessary to satisfy 
the elements of the underlying claim on 
appeal which were found insufficient in 
the previous denials, according to Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

2.   After completing the requested 
action, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.   If the 
benefit sought on appeal remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case (SSOC) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


